Per Curiam.
On order of the Court, the request of the state Senate for an advisory opinion on the constitutionality of 1975 PA 222 is considered, and the same is hereby denied.
The Court respectfully declines to advise as to the constitutionality of 1975 PA 222 because the act was given immediate effect and took effect on October 1, 1975.
The Senate’s resolution formally requesting an opinion from this Court as to the constitutionality of 1975 PA 222 was passed on October 14, 1975.
Under the Constitution (Const 1963, art 3, §8), the request for an advisory opinion must come after enactment and before the effective date.
T. G. Kavanagh, C. J., and Williams, Levin, Coleman, Fitzgerald, and Lindemer, JJ., concurred.